 



Exhibit 10.19
Salary Continuation Agreement with JoAnn N. McMinn

 



--------------------------------------------------------------------------------



 



THE JUNIATA VALLEY BANK
SALARY CONTINUATION AGREEMENT
THIS SALARY CONTINUATION AGREEMENT (this “Agreement”) is adopted this 12th day
of October, 2007, by and between The Juniata Valley Bank, a state-chartered bank
located in Mifflintown, Pennsylvania (the “Bank”), and JoAnn McMinn (the
“Executive”).
     The purpose of this Agreement is to provide specified benefits to the
Executive, a member of a select group of management or highly compensated
employees who contribute materially to the continued growth, development and
future business success of the Bank. This Agreement shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974 (“ERISA”), as amended from time to time.
Article 1
Definitions
Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

1.1   “Beneficiary” means each designated person or entity, or the estate of the
deceased Executive, entitled to any benefits upon the death of the Executive
pursuant to Article 4.   1.2   “Beneficiary Designation Form” means the form
established from time to time by the Plan Administrator that the Executive
completes, signs and returns to the Plan Administrator to designate one or more
Beneficiaries.   1.3   “Board” means the Board of Directors of the Bank as from
time to time constituted.   1.4   “Change in Control” means a change in the
ownership or effective control of the Bank, or in the ownership of a substantial
portion of the assets of the Bank, as such change is defined in Code
Section 409A and regulations thereunder.   1.5   “Code” means the Internal
Revenue Code of 1986, as amended, and all regulations and guidance thereunder,
including such regulations and guidance as may be promulgated after the
Effective Date.   1.6   “Corporation” means The Juniata Valley Financial Corp.  
1.7   “Disability” means the Executive: (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months; or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees or directors of the Bank. Medical determination of

 



--------------------------------------------------------------------------------



 



    Disability may be made by either the Social Security Administration or by
the provider of disability insurance covering employees or directors of the Bank
provided that the definition of “disability” applied under such insurance
program complies with the requirements of the preceding sentence. Upon the
request of the Plan Administrator, the Executive must submit proof to the Plan
Administrator of the Social Security Administration’s or the provider’s
determination.

1.8   “Early Retirement Age” means the earlier of : (1) the date the Executive
reaches age fifty-five (55) or older with twenty (20) or more Years of Service,
or (2) age sixty-two (62).   1.9   “Early Retirement Date” means the month, day
and year in which Early Retirement occurs.   1.10   “Early Termination” means
the Executive’s Separation from Service before attainment of Normal Retirement
Age except reasons other than death, Disability, Termination for Cause or
following a Change in Control.   1.11   “Effective Date” means November 1, 2007.
  1.12   “Normal Retirement Age” means the Executive’s age sixty-five (65).  
1.13   “Normal Retirement Date” means the later of Normal Retirement Age or
Separation from Service.   1.14   “Plan Administrator” means the Board or such
committee or person as the Board shall appoint.   1.15   “Plan Year” means each
twelve (12) month period commencing on February 1 and ending on January 31 of
each year. The initial Plan Year shall commence on the Effective Date of this
Agreement and end on the following January 31.   1.16   “Schedule A” means the
schedule attached to this Agreement and made a part hereof. Schedule A shall be
updated upon a change in any of the benefits under Articles 2 or 3.   1.17  
“Separation from Service means termination of the Executive’s employment with
the Bank for reasons other than death or Disability. Whether a Separation from
Service has occurred is determined in accordance with the requirements of Code
Section 409A based on whether the facts and circumstances indicate that the Bank
and Executive reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Executive would
perform after such date (whether as an employee or as an independent contractor)
would permanently decrease to no more than twenty percent (20%) of the average
level of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to the Bank if the Executive has been providing services
to the Bank less than thirty-six (36) months).

 



--------------------------------------------------------------------------------



 



1.18   “Specified Employee” means a key employee (as defined in Section 416(i)
of the Code without regard to paragraph 5 thereof) of the Bank if any stock of
the Bank is publicly traded on an established securities market or otherwise.  
1.19   “Termination for Cause” means Separation from Service for:

  (a)   Gross negligence or gross neglect of duties to the Bank;     (b)  
Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or     (c)   Fraud,
disloyalty, dishonesty or willful violation of any law or significant Bank
policy committed in connection with the Executive’s employment and resulting in
a material adverse effect on the Bank.

1.20   “Years of Service” means the total number of continuous years of
employment with the Corporation or any of its subsidiaries, inclusive of any
years of employment with Lewistown Trust Company and inclusive of any approved
leaves of absences.

Article 2
Distributions During Lifetime

2.1   Normal Retirement Annual Benefit. Upon the Executive’s Separation from
Service after attaining Normal Retirement Age for reasons other than death, the
Bank shall distribute to the Executive the benefit described in this Section 2.1
in lieu of any other benefit under this Article.

  2.1.1   Amount of Benefit. The Annual Normal Retirement Benefit under this
Section 2.1 is Sixteen Thousand ($16,000). The Bank may increase the annual
benefit under this Section 2.1 at the sole and absolute discretion of the Bank’s
Board of Directors at any time prior to the Normal Retirement Date. Any increase
in the annual benefit shall require the recalculation of all the amounts on
Schedule A attached hereto.     2.1.2   Distribution of Benefit. The Bank shall
distribute the annual benefit to the Executive in twelve (12) equal monthly
installments commencing on the first day of the month following the Normal
Retirement Date. The annual benefit shall be distributed to the Executive for
fifteen (15) years.

2.2   Early Retirement Annual Benefit. Upon Termination of Employment on or
after Early Retirement Age, but before Normal Retirement Age, the Bank shall
distribute to the Executive the benefit described in this Section 2.2 in lieu of
any other benefit under this Article.

  2.2.1   Amount of Benefit. The benefit under this Section 2.2 is the Early
Retirement Annual Benefit amount set forth in Schedule A for the Plan Year ended
immediately prior to the Early Retirement Date.

 



--------------------------------------------------------------------------------



 



  2.2.2   Distribution of Benefit. The Bank shall distribute the annual benefit
to the Executive in twelve (12) equal monthly installments commencing on the
first day of the month following the Early Retirement Date. The annual benefit
shall be distributed to the Executive for fifteen (15) years.

2.3   Early Termination Benefit. If the Executive terminates employment prior to
Early Retirement Age, the Executive will not be entitled to a benefit under this
Agreement.   2.4   Disability Benefit. If the Executive experiences a Disability
prior to Normal Retirement Age, the Bank shall distribute to the Executive the
benefit described in this Section 2.4 in lieu of any other benefit under this
Article.

  2.4.1   Amount of Benefit. The benefit under this Section 2.4 is the
Disability Annual Benefit amount set forth in Schedule A for the Plan Year
ending immediately prior to the occurrence of such Disability.     2.4.2  
Distribution of Benefit. The Bank shall distribute the benefit to the Executive
in twelve (12) equal monthly installments commencing on the first day of the
month following Normal Retirement Age. The annual benefit shall be distributed
to the Executive for fifteen (15) years.

2.5   Change in Control Benefit. If the Executive is in the active service of
the Bank at the time of a Change in Control, and does not resign his employment
with the Bank prior to the consummation of the transaction which constitutes the
Change in Control, the Bank shall pay to the Executive the benefit described in
this Section 2.5 in lieu of any other benefit under this Agreement after
Separation from Service.

  2.5.1   Amount of Benefit. The benefit is the Change in Control Annual Benefit
amount set forth in Schedule A for the Plan Year ended immediately prior to the
Plan Year in which Separation from Service occurs.     2.5.2   Distribution of
Benefit. The Bank shall distribute the annual benefit to the Executive in twelve
(12) equal monthly installments commencing on the first day of the month
following Separation from Service. The annual benefit shall be distributed to
the Executive for fifteen (15) years.

2.6   Restriction on Timing of Distributions.  Notwithstanding any provision of
this Agreement to the contrary, if the Executive is considered a Specified
Employee at Termination of Employment under such procedures as established by
the Bank in accordance with Section 409A of the Code, benefit distributions that
are made upon Termination of Employment may not commence earlier than six
(6) months after the date of such Termination of Employment. Therefore, in the
event this Section 2.6 is applicable to the Executive, any distribution which
would otherwise be paid to the Executive within the first six months following
the Termination of Employment shall be accumulated and paid to the Executive in
a lump sum on the first day of the seventh

 



--------------------------------------------------------------------------------



 



    month following the Termination of Employment. All subsequent distributions
shall be paid in the manner specified.

2.7   Distributions Upon Income Inclusion Under Section 409A of the Code. Upon
the inclusion of any amount into the Executive’s income as a result of the
failure of this non-qualified deferred compensation plan to comply with the
requirements of Section 409A of the Code, to the extent such tax liability can
be covered by the entire amount accrued by the Bank with respect to the Bank’s
obligations hereunder, a distribution shall be made as soon as is
administratively practicable following the discovery of the plan failure.   2.8
  Change in Form or Timing of Distributions. All changes in the form or timing
of distributions hereunder must comply with the following requirements. The
changes:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Section 409A of the Code and the regulations thereunder;     (b)  
must, for benefits distributable under Section 2.4, be made at least twelve
(12) months prior to the first scheduled distribution;     (c)   must, for
benefits distributable under Sections 2.1, 2.2 and 2.5, delay the commencement
of distributions for a minimum of five (5) years from the date the first
distribution was originally scheduled to be made; and     (d)   must take effect
not less than twelve (12) months after the election is made.

Article 3
Distribution at Death

3.1   Death During Active Service. If the Executive dies prior to Separation
from Service or Disability, the Bank shall distribute to the Beneficiary the
benefit described in this Section 3.1. This benefit shall be distributed in lieu
of any benefit under Article 2.

  3.1.1   Amount of Benefit. The benefit under this Section 3.1 is the Annual
Death Benefit for the Plan Year prior to death as set forth on Schedule A.    
3.1.2   Distribution of Benefit. The Bank shall distribute the annual benefit to
the Beneficiary in twelve (12) equal monthly installments commencing on the
first day of the month following the Executive’s death. The annual benefit shall
be distributed to the Executive for fifteen (15) years.

3.2   Death During Distribution of a Benefit. If the Executive dies after any
benefit distributions under Article 2 have commenced under this Agreement but
before receiving all such distributions, the Bank shall distribute to the
Beneficiary the remaining benefits at the same time and in the same amounts they
would have been distributed to the Executive had the Executive survived.

3.3   Death Before Benefit Distributions Commence. If the Executive is entitled
to benefit distributions under Article 2 of this Agreement but dies prior to the
date that

 



--------------------------------------------------------------------------------



 



    commencement of said benefit distributions are scheduled to be made under
this Agreement, the Bank shall distribute to the Beneficiary the same benefits
to which the Executive was entitled prior to death, except that the benefit
distributions shall commence upon the death of the Executive.

Article 4
Beneficiaries

4.1   In General. The Executive shall have the right, at any time, to designate
a Beneficiary to receive any benefit distributions under this Agreement upon the
death of the Executive. The Beneficiary designated under this Agreement may be
the same as or different from the beneficiary designated under any other plan of
the Bank in which the Executive participates.   4.2   Designation. The Executive
shall designate a Beneficiary by completing and signing the Beneficiary
Designation Form and delivering it to the Plan Administrator or its designated
agent. If the Executive names someone other than the Executive’s spouse as a
Beneficiary, the Plan Administrator may, in its sole discretion, determine that
spousal consent is required to be provided in a form designated by the Plan
Administrator, executed by the Executive’s spouse and returned to the Plan
Administrator. The Executive’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Executive or if the
Executive names a spouse as Beneficiary and the marriage is subsequently
dissolved. The Executive shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the Plan Administrator’s rules and procedures. Upon the
acceptance by the Plan Administrator of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Plan
Administrator shall be entitled to rely on the last Beneficiary Designation Form
filed by the Executive and accepted by the Plan Administrator prior to the
Executive’s death.   4.3   Acknowledgment. No designation or change in
designation of a Beneficiary shall be effective until received, accepted and
acknowledged in writing by the Plan Administrator or its designated agent.   4.4
  No Beneficiary Designation. If the Executive dies without a valid beneficiary
designation, or if all designated Beneficiaries predecease the Executive, then
the Executive’s spouse shall be the designated Beneficiary. If the Executive has
no surviving spouse, any benefit shall be paid to the Executive’s estate.   4.5
  Facility of Distribution. If the Plan Administrator determines in its
discretion that a benefit is to be distributed to a minor, to a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Plan Administrator may direct distribution of such
benefit to the guardian, legal representative or person having the care or
custody of such minor, incompetent person or incapable person. The Plan
Administrator may require proof of incompetence, minority or guardianship as it
may deem appropriate prior to distribution of the benefit. Any distribution of a
benefit

 



--------------------------------------------------------------------------------



 



    shall be a distribution for the account of the Executive and the
Beneficiary, as the case may be, and shall completely discharge any liability
under this Agreement for such distribution amount.

Article 5
General Limitations

5.1   Excess Parachute or Golden Parachute Payment. Notwithstanding any
provision of this Agreement to the contrary, the Bank shall not distribute any
benefit under this Agreement to the extent the benefit would be an excess
parachute payment under Section 280(G) of the Code or would be a prohibited
golden parachute payment pursuant to 12 C.F.R. §359.2 and for which the
appropriate federal banking agency has not given written consent to pay pursuant
to 12 C.C.R. §359.4.   5.2   Removal. Notwithstanding any provision of this
Agreement to the contrary, the Bank shall not distribute any benefit under this
Agreement if the Executive is subject to a final removal or prohibition order
issued by an appropriate federal banking agency pursuant to Section 8(e) of the
Federal Deposit Insurance Act. Notwithstanding anything herein to the contrary,
any payments made to the Executive pursuant to this Agreement, or otherwise,
shall be subject to and conditioned upon compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments and any
other regulations or guidance promulgated thereunder.   5.3   Suicide or
Misstatement. No benefit shall be distributed if the Executive commits suicide
within two (2) years after the Effective Date, or if an insurance company which
issued a life insurance policy covering the Executive and owned by the Bank
denies coverage (i) for material misstatements of fact made by the Executive on
an application for such life insurance, or (ii) for any other reason.   5.4  
Non-compete Provision. The Executive shall forfeit any non-distributed benefits
under this Agreement if during the term of this Agreement and within thirty
(36) months following a Separation from Service, the Executive, directly or
indirectly, either as an individual or as a proprietor, stockholder, partner,
officer, director, employee, agent, consultant or independent contractor of any
individual, partnership, corporation or other entity (excluding an ownership
interest of one percent (1%) or less in the stock of a publicly-traded company):

  (i)   becomes employed by, participates in, or becomes connected in any manner
with the ownership, management, operation or control of any bank, savings and
loan or other similar financial institution, as that term is defined in the
Gramm-Leach-Bailey Act of 1999, Pub. L. 106-102 that has its main office, a
branch office, or conducts any business within a forty (40) mile radius of
Mifflintown, Pennsylvania; or     (ii)   participates in any way in hiring or
otherwise engaging, or assisting any other person or entity in hiring or
otherwise engaging, on a temporary, part-time or

 



--------------------------------------------------------------------------------



 



      permanent basis, any individual who was employed by the Corporation or any
of its subsidiaries during the three (3) year period immediately prior to the
termination of the Executive’s employment; or

  (iii)   assists, advises, or serves in any capacity, representative or
otherwise, any third party in any action against the Corporation or any of its
subsidiaries or transaction involving the Corporation or any of its
subsidiaries;     (iv)   sells, offers to sell, provides banking or other
financial services, assists any other person in selling or providing banking or
other financial services, or solicits or otherwise competes for, either directly
or indirectly, any orders, contract, or accounts for services of a kind or
nature like or substantially similar to the financial services performed or
financial products sold by the Corporation or any of its subsidiaries (the
preceding hereinafter referred to as “Services”), to or from any person or
entity from whom the Executive or the Corporation or any of its subsidiaries, to
the knowledge of the Executive provided banking or other financial services,
sold, offered to sell or solicited orders, contracts or accounts for Services
during the three (3) year period immediately prior to the termination of the
Executive’s employment;     (v)   divulges, discloses, or communicates to others
in any manner whatsoever, any confidential information of the Corporation or any
of its subsidiaries, to the knowledge of the Executive, including, but not
limited to, the names and addresses of customers or prospective customers, of
the Corporation or any of its subsidiaries, as they may have existed from time
to time, of work performed or services rendered for any customer, any method
and/or procedures relating to projects or other work developed for the
Corporation or any of its subsidiaries, earnings or other information concerning
the Corporation or any of its subsidiaries. The restrictions contained in this
subparagraph (v) apply to all information regarding the Corporation or any of
its subsidiaries, regardless of the source who provided or compiled such
information. Notwithstanding anything to the contrary, all information referred
to herein shall not be disclosed unless and until it becomes known to the
general public from sources other than the Executive.     5.4.1   Judicial
Remedies. In the event of a breach or threatened breach by the Executive of any
provision of these restrictions, the Executive recognizes the substantial and
immediate harm that a breach or threatened breach will impose upon the
Corporation or any of its subsidiaries, and further recognizes that in such
event monetary damages may be inadequate to fully protect the Corporation or any
of its subsidiaries. Accordingly, in the event of a breach or threatened breach
of these restrictions, the Executive consents to the Corporation or any of its
subsidiaries entitlement to such ex parte, preliminary, interlocutory, temporary
or permanent injunctive, or any other equitable relief, protecting and fully
enforcing the Corporation or any of its subsidiaries rights hereunder and
preventing the Executive from further breaching any of his obligations set forth
herein. Nothing

 



--------------------------------------------------------------------------------



 



      herein shall be construed as prohibiting the Corporation or any of its
subsidiaries from pursuing any other remedies available to the Corporation or
any of its subsidiaries at law or in equity for such breach or threatened
breach, including the recovery of damages from the Executive. The Executive
expressly acknowledges and agrees that: (i) the restrictions set forth in
Section 5.4 hereof are reasonable, in terms of scope, duration, geographic area,
and otherwise, (ii) the protections afforded the Corporation or any of its
subsidiaries in Section 5.4 hereof are necessary to protect its legitimate
business interest, (iii) the restrictions set forth in Section 5.4 hereof will
not be materially adverse to the Executive’s employment with the Corporation or
any of its subsidiaries, and (iv) his agreement to observe such restrictions
forms a material part of the consideration for this Agreement.

  5.4.2   Overbreadth of Restrictive Covenant. It is the intention of the
parties that if any restrictive covenant in this Agreement is determined by a
court of competent jurisdiction to be overly broad, then the court should
enforce such restrictive covenant to the maximum extent permitted under the law
as to area, breadth and duration.

5.5   Change in Control. The forfeiture provision detailed in Section 5.4 hereof
shall not be enforceable following a Change in Control.

Article 6
Administration of Agreement

6.1   Plan Administrator Duties. The Plan Administrator shall administer this
Agreement according to its express terms and shall also have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement to the extent the exercise of such discretion
and authority does not conflict with Code Section 409A.   6.2   Agents. In the
administration of this Agreement, the Plan Administrator may employ agents and
delegate to them such administrative duties as the Plan Administrator sees fit,
including acting through a duly appointed representative, and may from time to
time consult with counsel who may be counsel to the Bank.   6.3   Binding Effect
of Decisions. Any decision or action of the Plan Administrator with respect to
any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in this Agreement.   6.4   Indemnity of Plan Administrator.
The Bank shall indemnify and hold harmless the Plan Administrator against any
and all claims, losses, damages, expenses or liabilities arising

 



--------------------------------------------------------------------------------



 



    from any action or failure to act with respect to this Agreement, except in
the case of willful misconduct by the Plan Administrator.

6.5   Bank Information. To enable the Plan Administrator to perform its
functions, the Bank shall supply full and timely information to the Plan
Administrator on all matters relating to the date and circumstances of the
Executive’s death, Disability or Separation from Service, and such other
pertinent information as the Plan Administrator may reasonably require.   6.6  
Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

Article 7
Claims And Review Procedures

7.1   Claims Procedure. An Executive or Beneficiary (“claimant”) who has not
received benefits under this Agreement that he or she believes should be
distributed shall make a claim for such benefits as follows:

  7.1.1   Initiation – Written Claim. The claimant initiates a claim by
submitting to the Plan Administrator a written claim for the benefits. If such a
claim relates to the contents of a notice received by the claimant, the claim
must be made within sixty (60) days after such notice was received by the
claimant. All other claims must be made within one hundred eighty (180) days of
the date on which the event that caused the claim to arise occurred. The claim
must state with particularity the determination desired by the claimant.    
7.1.2   Timing of Plan Administrator Response. The Plan Administrator shall
respond to such claimant within ninety (90) days after receiving the claim. If
the Plan Administrator determines that special circumstances require additional
time for processing the claim, the Plan Administrator can extend the response
period by an additional ninety (90) days by notifying the claimant in writing,
prior to the end of the initial ninety (90) day period, that an additional
period is required. The notice of extension must set forth the special
circumstances and the date by which the Plan Administrator expects to render its
decision.     7.1.3   Notice of Decision. If the Plan Administrator denies part
or all of the claim, the Plan Administrator shall notify the claimant in writing
of such denial. The Plan Administrator shall write the notification in a manner
calculated to be understood by the claimant. The notification shall set forth:

  (a)   The specific reasons for the denial;

 



--------------------------------------------------------------------------------



 



  (b)   A reference to the specific provisions of this Agreement on which the
denial is based;     (c)   A description of any additional information or
material necessary for the claimant to perfect the claim and an explanation of
why it is needed;     (d)   An explanation of this Agreement’s review procedures
and the time limits applicable to such procedures; and     (e)   A statement of
the claimant’s right to bring a civil action under ERISA Section 502(a)
following an adverse benefit determination on review.

7.2   Review Procedure. If the Plan Administrator denies part or all of the
claim, the claimant shall have the opportunity for a full and fair review by the
Plan Administrator of the denial as follows:

  7.2.1   Initiation – Written Request. To initiate the review, the claimant,
within sixty (60) days after receiving the Plan Administrator’s notice of
denial, must file with the Plan Administrator a written request for review.    
7.2.2   Additional Submissions – Information Access. The claimant shall then
have the opportunity to submit written comments, documents, records and other
information relating to the claim. The Plan Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.     7.2.3  
Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.     7.2.4   Timing of Plan
Administrator Response. The Plan Administrator shall respond in writing to such
claimant within sixty (60) days after receiving the request for review. If the
Plan Administrator determines that special circumstances require additional time
for processing the claim, the Plan Administrator can extend the response period
by an additional sixty (60) days by notifying the claimant in writing, prior to
the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.    
7.2.5   Notice of Decision. The Plan Administrator shall notify the claimant in
writing of its decision on review. The Plan Administrator shall write the
notification in a manner calculated to be understood by the claimant. The
notification shall set forth:

  (a)   The specific reasons for the denial;

 



--------------------------------------------------------------------------------



 



  (b)   A reference to the specific provisions of this Agreement on which the
denial is based;     (c)   A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits; and     (d)   A
statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

Article 8
Amendments and Termination

8.1   Amendments. This Agreement may be amended only by a written agreement
signed by the Bank and the Executive. However, the Bank may unilaterally amend
this Agreement to conform with written directives to the Bank from its auditors
or banking regulators or to comply with legislative changes or tax law,
including without limitation Section 409A of the Code and any and all Treasury
regulations and guidance promulgated thereunder.   8.2   Plan Termination
Generally. This Agreement may be terminated only by a written agreement signed
by the Bank and the Executive. The benefit hereunder shall be the entire amount
accrued by the Bank with respect to the Bank’s obligations hereunder as of the
date the Agreement is terminated. Except as provided in Section 8.3, the
termination of this Agreement shall not cause a distribution of benefits under
this Agreement. Rather, after such termination benefit distributions will be
made at the earliest distribution event permitted under Article 2 or Article 3.
  8.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 7.2, if this Agreement terminates in the following
circumstances:

  (a)   Within thirty (30) days before or twelve (12) months after a Change of
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the
similar arrangements are required to receive all amounts of compensation
deferred under the terminated arrangements within twelve (12) months of the
termination of the arrangements;     (b)   Upon the Bank’s dissolution or with
the approval of a bankruptcy court provided that the amounts deferred under the
Agreement are included in the Executive’s gross income in the latest of (i) the
calendar year in which the Agreement terminates; (ii) the calendar year in which
the amount is no longer subject to a substantial risk of forfeiture; or
(iii) the first calendar year in which the distribution is administratively
practical; or     (c)   Upon the Bank’s termination of this and all other
arrangements that would be aggregated with this Agreement pursuant to Treasury
Regulations Section 1.409A-1(c) if the Executive participated in such
arrangements (“Similar Arrangements”), provided that (i) the termination and
liquidation does not occur

 



--------------------------------------------------------------------------------



 



      proximate to a downturn in the financial health of the Bank, (ii) all
termination distributions are made no earlier than twelve (12) months and no
later than twenty-four (24) months following such termination, and (iii) the
Bank does not adopt any new arrangement that would be a Similar Arrangement for
a minimum of three (3) years following the date the Bank takes all necessary
action to irrevocably terminate and liquidate the Agreement;

the Bank may distribute the entire amount accrued by the Bank with respect to
the Bank’s obligations hereunder, determined as of the date of the termination
of the Agreement, to the Executive in a lump sum subject to the above terms.
Article 9
Miscellaneous

9.1   Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees.   9.2
  No Guarantee of Employment. This Agreement is not a contract for employment.
It does not give the Executive the right to remain as an employee of the Bank
nor interfere with the Bank’s right to discharge the Executive. It does not
require the Executive to remain an employee nor interfere with the Executive’s
right to terminate employment at any time.   9.3   Non-Transferability. Benefits
under this Agreement cannot be sold, transferred, assigned, pledged, attached or
encumbered in any manner.   9.4   Tax Withholding and Reporting. The Bank shall
withhold any taxes that are required to be withheld, including but not limited
to taxes owed under Code Section 409A from the benefits provided under this
Agreement. The Executive acknowledges that the Bank’s sole liability regarding
taxes is to forward any amounts withheld to the appropriate taxing authorities.
The Bank shall satisfy all applicable reporting requirements, including those
under Code Section 409A.   9.5   Applicable Law. This Agreement and all rights
hereunder shall be governed by the laws of the Commonwealth of Pennsylvania
except to the extent preempted by the laws of the United States of America.  
9.6   Unfunded Arrangement. The Executive and the Beneficiary are general
unsecured creditors of the Bank for the distribution of benefits under this
Agreement. The benefits represent the mere promise by the Bank to distribute
such benefits. The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment or garnishment by creditors. Any insurance on the Executive’s life or
other informal funding asset is a general asset of the Bank to which the
Executive and Beneficiary have no preferred or secured claim.

 



--------------------------------------------------------------------------------



 



9.7   Reorganization. The Bank shall not merge or consolidate into or with
another bank, or reorganize, or sell substantially all of its assets to another
bank, firm or person unless such succeeding or continuing bank, firm or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such an event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor entity.   9.8   Entire
Agreement. This Agreement constitutes the entire agreement between the Bank and
the Executive as to the subject matter hereof. No rights are granted to the
Executive by virtue of this Agreement other than those specifically set forth
herein.   9.9   Interpretation. Wherever the fulfillment of the intent and
purpose of this Agreement requires and the context will permit, the use of the
masculine gender includes the feminine and use of the singular includes the
plural.   9.10   Alternative Action. In the event it shall become impossible for
the Bank or the Plan Administrator to perform any act required by this Agreement
due to regulatory or other constraints, the Bank or Plan Administrator may
perform such alternative act as most nearly carries out the intent and purpose
of this Agreement and is in the best interests of the Bank, provided that such
alternative act does not violate Code Section 409A.   9.11   Headings. Article
and section headings are for convenient reference only and shall not control or
affect the meaning or construction of any provision herein.   9.12   Validity.
If any provision of this Agreement shall be illegal or invalid for any reason,
said illegality or invalidity shall not affect the remaining parts hereof, but
this Agreement shall be construed and enforced as if such illegal or invalid
provision had never been included herein.   9.13   Notice. Any notice or filing
required or permitted to be given to the Bank or Plan Administrator under this
Agreement shall be sufficient if in writing and hand-delivered or sent by
registered or certified mail to the address below:

         
 
  The Juniata Valley Bank    
 
 
 
Attn: Plan Administrator
 
218 Bridge Street     
 
  Mifflintown, PA 17059
 
   

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered or sent by
mail to the last known address of the Executive.

 



--------------------------------------------------------------------------------



 



9.14   Deduction Limitation on Benefit Payments. If the Bank reasonably
anticipates that the Bank’s deduction with respect to any distribution under
this Agreement would be limited or eliminated by application of Code
Section 162(m), then to the extent deemed necessary by the Bank to ensure that
the entire amount of any distribution from this Agreement is deductible, the
Bank may delay payment of any amount that would otherwise be distributed under
this Agreement. The delayed amounts shall be distributed to the Executive (or
the Beneficiary in the event of the Executive’s death) at the earliest date the
Bank reasonably anticipates that the deduction of the payment of the amount will
not be limited or eliminated by application of Code Section 162(m).   9.15  
Compliance with Section 409A. This Agreement shall be interpreted and
administered consistent with Code Section 409A.

IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Bank have signed this Agreement.

                 
EXECUTIVE
      BANK    
 
               
/s/ JoAnn McMinn
      By:   /s/ Francis J. Evanitsky    
 
JoAnn McMinn
      Title:  
 
President and CEO    
 
         
 
   

 



--------------------------------------------------------------------------------



 



The Juniata Valley Bank
Salary Continuation Agreement
Beneficiary Designation Form
{   }          New Designation
{   }          Change in Designation
I, Joann McMinn, designate the following as Beneficiary under this Agreement:

                 
Primary:
               
 
               
 
        %     
 
               
 
               
 
        %     
 
               
 
               
Contingent:
               
 
               
 
        %     
 
               
 
               
 
        %     
 
               

Notes:

  •   Please PRINT CLEARLY or TYPE the names of the beneficiaries.     •   To
name a trust as Beneficiary, please provide the name of the trustee(s) and the
exact name and date of the trust agreement.     •   To name your estate as
Beneficiary, please write “Estate of [your name]”.     •   Be aware that none of
the contingent beneficiaries will receive anything unless ALL of the primary
beneficiaries predecease you.

I understand that I may change these beneficiary designations by delivering a
new written designation to the Plan Administrator, which shall be effective only
upon receipt and acknowledgment by the Plan Administrator prior to my death. I
further understand that the designations will be automatically revoked if the
Beneficiary predeceases me, or, if I have named my spouse as Beneficiary and our
marriage is subsequently dissolved.

                 
Name:
  JoAnn McMinn            
 
               
Signature:
      Date:        
 
 
 
     
 
   

Received by the Plan Administrator this                      day of
                                        , 200__

         
By:
       
 
 
 
   
 
       
Title:
       
 
 
 
   

 



--------------------------------------------------------------------------------



 



Plan Year Reporting
Salary Continuation Agreement
Schedule A
Joann N. McMinn

                                                                               
                              Early Retirement   Disability   Change in Control
  Pre-retire. Birth Date: 11/21/1952   11/21/2014                              
    Death Plan Anniversary Date: 2/1/2008   Annual Benefit 2   Annual Benefit 2
  Annual Benefit 2   Benefit Normal Retirement: 11/21/2017, Age 65   Amount
Payable at   Amount Payable at   Amount Payable at   Annual 2 Normal Retirement
Payment: Monthly for 15 years   Separation from Service   Normal Retirement Age
  Separation from Service   Benefit     Discount   Benefit   Account          
Based On           Based On           Based On   Based On Values   Rate   Level
  Value   Vesting   Account Value   Vesting   Account Value   Vesting   Account
Value   Benefit as of   (1)   (2)   (3)   (4)   (5)   (6)   (7)   (8)   (9)  
(10)
Nov 2007 1
            16,000               0 %     0       100 %     0       100 %     0  
    16,000  
Jan 2008
    6.00 %     16,000       2,889       0 %     0       100 %     524       100
%     291       16,000  
Jan 2009
    6.00 %     16,000       14,889       0 %     0       100 %     2,545      
100 %     1,500       16,000  
Jan 2010
    6.00 %     16,000       27,629       0 %     0       100 %     4,449      
100 %     2,784       16,000  
Jan 2011
    6.00 %     16,000       41,155       0 %     0       100 %     6,242      
100 %     4,147       16,000    
Jan 2012
    6.00 %     16,000       55,515       0 %     0       100 %     7,931      
100 %     5,594       16,000  
Jan 2013
    6.00 %     16,000       70,760       0 %     0       100 %     9,522      
100 %     7,130       16,000  
Jan 2014
    6.00 %     16,000       86,946       0 %     0       100 %     11,020      
100 %     8,761       16,000  
Jan 2015
    6.00 %     16,000       104,131       100 %     10,492       100 %    
12,431       100 %     10,492       16,000  
Jan 2016
    6.00 %     16,000       122,375       100 %     12,330       100 %    
13,760       100 %     12,330       16,000    
Jan 2017
    6.00 %     16,000       141,744       100 %     14,282       100 %    
15,012       100 %     14,282       16,000  
Nov 2017
    6.00 %     16,000       158,795       100 %     16,000       100 %    
16,000       100 %     16,000       16,000    

  1   The first line reflects just the initial values as of November 1, 2007.  
2   The annual benefit amount will be distributed in 12 equal monthly payments
for a total of 180 monthly payments.   *   IF THERE IS A CONFLICT IN ANY TERMS
OR PROVISIONS BETWEEN THIS SCHEDULE A AND THE AGREEMENT, THE TERMS AND
PROVISIONS OF THE AGREEMENT SHALL PREVAIL. IF A TRIGGERING EVENT OCCURS, REFER
TO THE AGREEMENT TO DETERMINE THE ACTUAL BENEFIT AMOUNT BASED ON THE DATE OF THE
EVENT.

Salary Continuation Agreement for The Juniata Valley Bank — Mifflintown, PA
424860 46373 362037 v7.09.14 10/12/2007:16 SCP-E,F NB

 